DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Huang et al. (USPG_PUB No. 2016/0124117), in view of Klinger et al. (USPG_PUB No. 2015/0066460).
	4.1	In considering claims 1, 9, and 17, Huang et al. teaches a geologic modeling method that comprises: 
obtaining a geologic model representing a faulted subsurface region in physical space (fig.1 (102), para 12, obtaining a geologic model in physical space representing a subsurface region, see further para 58, The method begins with the obtaining of a subsurface model of a subsurface region, as shown in block 102. The subsurface model may be a geologic model that represents a specific portion of the subsurface region. The subsurface model may include one or more objects (e.g., horizons, faults, volumes, and the like) and may have material properties associated with the various objects.  The subsurface region may form a discontinuous volume because it includes faults that divide horizons to form disjointed segments); ….. partition the subsurface region into sub-regions (see par 89, Also, the mesh is a tessellated mesh and the set of instructions may be configured to generate the tessellated mesh in the geologic model by dividing the physical domain into the plurality of cells, wherein the generated tessellated mesh may be cut or non-conforming across discontinuities and the plurality of cells in the generated tessellated mesh may have edges that do not cross horizon or fault surfaces); deriving a simulation mesh in each sub-region based on horizons in each sub-region (see fig.1, para 12-13, map the geologic model in the physical space to create a design model in the design space based on the displacement map, wherein the design model forms a unfaulted volume that includes the one or more horizons from the geologic model in the physical space and the design model includes an updated mesh that forms a design domain or a plurality of design cells mapping the populated design model to create a populated geologic model in the physical space based on the displacement map, wherein the populated geologic model includes the mesh, the plurality of cells, and assigned values of material properties); and outputting the simulation mesh (para [0064] Then, the populated geologic model in the physical space may be used for hydrocarbon operations, as shown in block 116. The populated geologic model may be outputted. The outputting of the populated geologic model may be displayed on a monitor and/or may be stored in memory of a computer system). However, he does not expressly teach the step of: providing a set of background cells that encompass one or more partial faults within the subsurface region; defining a pseudo-extension from each unterminated edge of said one or more partial faults to a boundary of a corresponding background cell in said set.
Klinger et al. teaches the step of: providing a set of background cells that encompass one or more partial faults within the subsurface region (para 78, the method 410 may include receiving a background mesh (e.g., built per the mesh block 442), para 82, For Option A, as an example, a background mesh may be built by the build block 442 such that the background mesh is constrained, at least in part, by geometry of a fault or faults); defining a pseudo-extension from each unterminated edge of said one or more partial faults to a boundary of a corresponding background cell in said set (para [0083] The method 410 of FIG. 4 may be referred to as an implicit modeling technique as it includes using one or more implicit functions.  As an example, such a method can include representing geological horizons in three-dimensions using specific iso-surfaces of a scalar property field (e.g., an implicit function) defined on a three-dimensional background mesh.  In such an example, continuity or extension of the scalar field property may be governed by continuity or extension of the background mesh, see further para 172); using the pseudo-extensions and the background cell boundaries to partition the subsurface region (para [0084] and [0130] As an example, an identification process may include identifying one or more sub-volumes as corresponding to a conformable sequence. For example, where a previously modeled unconformity is modeled through a volume of interest and includes a maximum areal extension, it may intersect the volume of interest in a manner that divides the volume of interest into sub-volumes such as, for example, two subsets of new sub-volumes.  As an example, one subset of new sub-volumes may be for a sequence older than an unconformity while another subset of new sub-volumes may be for a sequence younger than the unconformity). 
Huang et al. and Klinger et al. are analogous art because they are from the same filed of endeavor and that the model analyzes by Klinger et al. is similar to that of Huang et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Klinger et al. with that of Huang et al. because Klinger et al. teaches the improvement of performance (para 0094).
4.2	As per claims 2, 10, and 18, the combined teachings of Huang et al. and Klinger et al. teach that wherein said deriving includes: selecting, as nodes, intersections of the horizons (see Huang para 70, By way of example, for the first set of surface parameterization values, the boundary conditions can be specified as the horizon identifications on the intersection nodes.  For example, nodes A5, A6, B5, and B6 are assigned with value 1 because they are associated with the horizon 322, while nodes A1, A2, B1 and B2 are assigned with value 0 because they are associated with horizon 308, which is not visible in this view, but is referenced by arrow 308.  To find the parameterization value for other interior nodes, such as nodes A3, A4, B3, and B4, a Poisson's equation is solved using the boundary conditions specified on fault/horizon intersection (e.g., nodes A1, A2, B1, B2, A5, A6, B5 and B6), further para 77; and Klinger para 37). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Klinger et al. with that of Huang et al. because Klinger et al. teaches the improvement of performance (para 0094).
4.3	With regards to claims 3 and 11, the combined teachings of Huang et al. and Klinger et al. teach that wherein said deriving further includes: selecting, as nodes, intersections of the horizons with edges of the background cells in said set (see Huang para 70, By way of example, for the first set of surface parameterization values, the boundary conditions can be specified as the horizon identifications on the intersection nodes.  For example, nodes A5, A6, B5, and B6 are assigned with value 1 because they are associated with the horizon 322, while nodes A1, A2, B1 and B2 are assigned with value 0 because they are associated with horizon 308, which is not visible in this view, but is referenced by arrow 308.  To find the parameterization value for other interior nodes, such as nodes A3, A4, B3, and B4, a Poisson's equation is solved using the boundary conditions specified on fault/horizon intersection (e.g., nodes A1, A2, B1, B2, A5, A6, B5 and B6), further para 77, and Klinger par 37). Therefore, it 
4.4	Regarding claims 4, 12, and 19, the combined teachings of Huang et al. and Klinger et al. teach that wherein said deriving further includes: connecting the nodes to define simulation mesh cells (see Huang para 41, In certain embodiments, the present techniques may utilize a subsurface model having horizons and faults.  The subsurface model may have a mesh of any type with edges (e.g., connecting lines of two cells, such as adjoining blocks or elements) that do not cross horizon surfaces that are intersected by fault surfaces; see further para 59). 
4.5	As per claims 5 and 13, the combined teachings of Huang et al. and Klinger et al. teach that wherein said deriving further includes: subdividing simulation mesh cells having a size above a threshold (see Huang para 36, The subsurface model may include a framework of objects, such as faults and horizons, and may include a mesh or grid of nodes to divide the subsurface model into cells, which may include blocks or elements. A cell, block or element is a subvolume of the space, which may be constructed from nodes within the mesh, for example, see further Klinger para 105). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Klinger et al. with that of Huang et al. because Klinger et al. teaches the improvement of performance (para 0094).
4.6	With regards to claims 6, 14, and 20, the combined teachings of Huang et al. and Klinger et al. teach that wherein said deriving further include: moving nodes on the pseudo-extensions to reduce misalignment of simulation mesh cells (see Huang para [0074] Another example for a subsurface region is shown in FIGS. 9A to 9D. FIGS. 9A to 9D are diagrams 900, 920, 940 and 960 of a subsurface model being transformed from the physical space to the design space. In these figures, a discontinuous model is provided with various faults to a subsurface region, which is an example application to geologic modeling. The present techniques may be applied by building a general finite-element mesh in the volumes of the physical space of the geologic model, which are delineated by faults and horizons, which is shown in FIG. 9A. Then, the surfaces on the two sides of each fault is parameterized to establish a correspondence between nodes on the two sides of a fault, which is shown in FIGS. 9B and 9C. Following the parameterization, numerical procedures are used to reduce or minimize nodal slips by moving and deforming the blocks, as shown in FIG. 9D. The resulting subsurface model in the design space has continuous FIG. 10 shows the results of numerical procedure by minimizing nodal slips and mesh deformation.  One can observe in the results that the nodal slips are greatly reduced; see further para 90, interpolation of values on nodes). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Klinger et al. with that of Huang et al. because Klinger et al. teaches the improvement of performance (para 0094).
4.7	As per claims 7 and 15, the combined teachings of Huang et al. and Klinger et al. teach that wherein said outputting includes: storing the simulation mesh on a non-transitory information storage device (see Huang para 69, Then, the geometric quality of each mesh element may be recorded and stored in memory); and displaying a visual representation of the geologic model with the simulation mesh (see Huang para 64, The outputting of the populated geologic model may be displayed on a monitor and/or may be stored in memory of a computer system). 
4.8	Regarding claims 8 and 16, the combined teachings of Huang et al. and Klinger et al. teach the step of using the simulation mesh to evaluate one or more well placement and (see Huang para 64, In particular, the populated geologic model may be used to model the subsurface region to install or modify a well or completion, to modify or adjust drilling operations, to mitigate the contribution in the current or future wells by decreasing fracture penetration, and/or to install or modify a production facility for the production of hydrocarbons from the production intervals that provide access to the hydrocarbons in the subsurface formation).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	5.1	Lepage (USPG_PUB No. 2012/0265510) teaches a method can include providing a mesh and a grid of nodes in a depositional domain and referencing the mesh to identify grid cells defined by the nodes of the grid for splitting where such splitting can form sub cells defined at least in part by one or more new nodes.
6.	Claims 1-20 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        September 9, 2021